 Case 2:15-cv-01045-RFB-BNW Document 739-12 Filed 09/12/19 Page 1 of 5




                Pls Ex. 10
(PCCX181-184 - Email from S. Tecci to
  J. Mulkey, Subj: RE: can you update
 those 3 charts for total events, ppv and
                non-ppv?)
               Case 2:15-cv-01045-RFB-BNW Document 739-12 Filed 09/12/19 Page 2 of 5


To            John       MulkeyJohnMulkey?ufccorn
From          Stephen        Tecci

Sent          Thur    812013 94619 PM
Importance                        Normal

Subject       RE      can    you update those 3 charts                for total       events      ppv   and   nonppv
Received                          Thur    812013 94620 PM
Event   Charts Allodf

Event   Charts     Non PPVpdf
Event Charts       PPVpdf



 See attached




 From       John Mulkey

Sent Thursday            August     01    2013   1231 PM
To   Stephen      Tecci

Subject      RE    can     you    update    those   3 charts    for total     events        ppv and     nonppv


 You can exclude          wec     and    strikeforce   unless   that takes        a   lot   of   time



 From       Stephen       Tecci

Sent Thursday            August     01    2013   1220 PM
To   John   Mulkey

Subject      RE    can     you    update    those   3 charts    for   total   events        ppv and     nonppv


 FOR TOTAL           NONPPV          INCLUDE        WEC    STRIKFORCE



 From       John Mulkey

Sent Thursday            August     01    2013   1207 PM
To   Stephen      Tecci

Subject      can you       update    those    3 charts    for total    events         ppv   and    nonppv




     CONFIDENTIAL                                                                                                      ZEE 1484034
      Case 2:15-cv-01045-RFB-BNW Document 739-12 Filed 09/12/19 Page 3 of 5




                                                      Fighter    Comp            per   Year     All     UFC       Events

                $90000



                $80000
                                                                                                                      574757
                                                                                                                                                 $70488
                $70000                                                                                                         565237


                560000                                                                                   554666
                                                                                                                                        560813

                $somoo                                                                 $45259



                54o000
                                                                        530675

                $30030



                $20030



                $10030
                                    $2760    $2878     $1559




                           2001     2002      2003     2004      2001        2006       2007
                                                                                                  2008        2009     2010




                                                               Fighter      Comp per UFC Event
               $3500

                                                                                                                       $3115


               $3000
                                                                                                          52733



               $2500




               $2000




               $1500




                                                     Fighter    Comp        as         of   UFC Event Revenue

               3000

                                                                                       2585
                                                     2418
               2500
                                                                                                            2183      2200
                                                                        2031                                                                                      1977
               2000                                                                                                            B   5    1864
                                                                                                2048


               1500

                                                               1387

               1000



               500

                         000      0006        1000
               000
                         2001     2002      2003     2004                              2007      2008        2009      2010    2011      2012     LTM   as of   20135


                                                                                                                                                   Q213




CONFIDENTIAL                                                                                                                                                             ZFLI484035
      Case 2:15-cv-01045-RFB-BNW Document 739-12 Filed 09/12/19 Page 4 of 5




                                                           Fighter    Comp per Year Non PPV Events

                   $35000



                                                                                                                                                                                     $29547   i




                   $25000       1



                                                                                                                                                                    $22368


                   $20000                                                                                                                              $18708




                   $15000


                                                                                                                                            $9320
                                                                                                                    $7897
                   $10000       i



                                                                                                                                   $6925
                                                                                                  $5816
                                                                                  $4036
                    $5000




                                                               1748
                                     2001    2002   2003      2004         2005          2006      2007                     2009    2010       2011          2012     LTM    as of   2013E

                                                                                                                                                                        0213




                                                              Fighter        Comp per Event NonPPV
                   $1600
                                                                                                                                                                                     $1477


                   $1400


                                                                                                                                                                             1316
               0   $1200
                                                                                                                     $1128


                                                                                                                                                       $1039

                   $1000
                                                                                                                                                5847

                                                                                                                                     $769
                                                                                                  $727      $753




                                                                                  $505



                    $400



                    $200

                                                                            $187
                                     $       $       $
                      $                      II


                                    2001    2002    2003     2004      2005           2006        2007       2008           2009    2010       2011          2012     LTM    as of   2013E

                                                                                                                                                                        Q213




                                                    Fighter    Comp          as           of     Event Revenue                 NonPPV
                    4500
                                                                                                                        4073
                    4000


                    3500
                                                                                                                                                                                     3084
                                                                                                          3005                                           2   885
                    3000    4                                                                                                                 2757
                                                                                                                                                                       3011
                    2500                                                                        2251
                                                                                  2094
                    2000    4
                                                                    1816

                    1500


                    1000    4




                     500    i




                     000
                                    000     000     000
                                                               AO
                                    2001    2002    2003      2004     2005              2006     2007       2008           2009    2010       2011          2012     LTM    as of   2013E

                                                                                                                                                                        0213




CONFIDENTIAL                                                                                                                                                                                      ZFLI484036
      Case 2:15-cv-01045-RFB-BNW Document 739-12 Filed 09/12/19 Page 5 of 5




                                                           Fighter      Comp             per Year     PPV Events

               $70000
                                                                                                                        $65667




               $500WO




               $40000




               $30000       1




               520000




               $10000       1




                                        52462   52823      52484
                                51728



                                2001    2002     2003      2004                   2206      2007      2008       2009    2010     2011     2012   UM   as of   20131


                                                                                                                                                  0211




                                                                   Fighter       Comp       per    PPV        Event

               55000

                                                                                                                        54378
               $4500

                                                                                                                                                               $3868
               $4000    1



                                                                                                              53473              N$3481
               53500                                                                       $3168                                          $3204
                                                                                                      62987

               $3000

                                                                              52261
               $2500    1




               $2000    1




               51500


               $1000
                                                $565
                                $346    $410
                 $500   t




                                                                       $476




                                                                     2005        2006       2007      2006       2009    2010     2011     2012   UV   as of   20131


                                                                                                                                                   0213




                                                        Fighter    Comp         as         of   PPV   Event       Revenue

                4500
                                   3    4082    4103

                4000


                3500        4




                3000
                                                              2348
                                                                                           2334
                2500
                                                                                                                        2089
                                                                                                                1955
                                                                                                      1849
                2000                                                           1731
                            1

                                                                                                                                          1593                 1634

                1500        1




                1000
                                                                    1027



                 000




CONFIDENTIAL                                                                                                                                                           ZFLI484037
